UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-1646


SHEILA DAVIS,

                Plaintiff - Appellant,

          v.

CITY OF CHARLOTTESVILLE SCHOOL BOARD; WARREN MAWYER,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Charlottesville.      Norman K. Moon,
Senior District Judge. (3:11-cv-00026-NKM-BWC)


Submitted:   October 10, 2012             Decided:   November 29, 2012


Before KING, KEENAN, and DIAZ, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


John E. Davidson, DAVIDSON & KITZMAN, PLC, Charlottesville,
Virginia, for Appellant.    Richard H. Milnor, ZUNKA, MILNOR &
CARTER, LTD., Charlottesville, Virginia; David W. Thomas,
MICHIEHAMLETT, PLLC, Charlottesville, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Sheila      Davis    appeals       the   district         court’s     orders

dismissing her complaint and denying her motions to amend her

complaint       and    amend    the   judgment.       Davis      alleged       a   sexual

harassment claim under Title VII of the Civil Rights Act of

1964, as amended, 42 U.S.C.A. §§ 2000e to 2000e-17 (West 2003 &

Supp. 2012), which the district court dismissed pursuant to Fed.

R. Civ. P. 12(b)(6), finding that Davis had not alleged any

facts    that    would    entitle     her    to   relief.        We    disagree.       We

conclude that Davis’s complaint stated a plausible claim for

relief under Title VII sufficient to survive a Rule 12(b)(6)

dismissal.       We vacate the district court’s judgment and remand

for further proceedings.

             We review de novo a district court’s grant of a motion

to dismiss for failure to state a claim under Rule 12(b)(6).

Philips v. Pitt Cnty. Mem’l Hosp., 572 F.3d 176, 179-80 (4th

Cir. 2009).       To survive such a motion, a complaint’s “[f]actual

allegations must be enough to raise a right to relief above the

speculative      level,”       with   “enough     facts    to    state    a    claim   to

relief   that     is    plausible     on    its   face.”        Bell    Atl.     Corp. v.

Twombly, 550 U.S. 544, 555, 570 (2007).                     “[W]e accept as true

all well-pleaded allegations and view the complaint in the light

most favorable to the plaintiff.”                 Philips, 572 F.3d at 180.            To



                                            2
establish a claim for sexual harassment under Title VII based on

the harassment of a coworker, a plaintiff must demonstrate that

the conduct was unwelcome, that it was based on gender, that it

“was sufficiently severe or pervasive to alter the conditions of

her employment and create an abusive work environment,” and that

it is “imputable to her employer.”                     Ocheltree v. Scollon Prods.,

Inc., 335 F.3d 325, 331 (4th Cir. 2003) (en banc) (citations

omitted).

               In her initial complaint, Davis alleged that she was

the subject of an attempted assault of a sexual nature by a

coworker, that she reported the incident to a supervisor, and

that she then suffered an unwanted intimate touching by the same

coworker the following work day.                     The facts alleged by Davis,

including       the    physical        nature     of     the    harassment,     state      a

plausible claim that the assault was “sufficiently severe or

pervasive” to survive review at the pleading stage.                           See, e.g.,

Okoli    v.    City    of   Balt.,      648   F.3d      216,    221   (4th    Cir.    2011)

(concluding         that    plaintiff     created        question     of     fact    as   to

severity of harassment); Mosby-Grant v. City of Hagerstown, 630

F.3d    326,    335    (4th     Cir.    2010)     (“In    the   Fourth     Circuit,       the

question       of     whether    harassment        was     sufficiently       severe       or

pervasive is quintessentially a question of fact.”) (internal

quotation marks and brackets omitted).



                                              3
            Additionally, Davis’s complaint plausibly alleged that

the conduct was imputable to her employer.                            “In a case where an

employee is sexually harassed by a coworker, the employer may be

liable in negligence if it knew or should have known about the

harassment      and    failed    to     take       effective       action      to    stop    it.”

Ocheltree,      335     F.3d     at     333-34.            Davis        alleged      that    she

immediately      reported       the     first       incident       of    harassment         to    a

supervisor      and    that     the    harassment          occurred      again       after    she

brought    it    to    the     attention       of        her   employer.            Davis    thus

sufficiently alleged facts that could demonstrate liability on

behalf of her employer.                See, e.g., E.E.O.C. v. Xerxes Corp.,

639 F.3d 658, 671 (4th Cir. 2011) (in racial harassment case,

holding that a reasonable juror might conclude that complaints

were sufficient to put employer on notice and that employer’s

response was unreasonable); Spicer v. Commonwealth of Va., 66

F.3d   705,     711     (4th     Cir.    1995)           (“When       presented      with     the

existence     of      illegal    conduct,          employers       can    be    required         to

respond promptly and effectively . . . .”).

            Accordingly,          we     conclude              that     Davis’s       original

complaint was sufficient to state a plausible claim for relief.

We   therefore     vacate       the    district          court’s      judgment       and    post-

judgment      orders      and     remand           for     further       proceedings          not

inconsistent with this opinion.                    We dispense with oral argument



                                               4
because the facts and legal contentions are adequately presented

in the materials before the Court and argument would not aid the

decisional process.

                                            VACATED AND REMANDED




                               5